Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
  An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
   Authorization  for  this  examiner's  amendment  was   given   in   a   telephone interview with Daniel McClure (Reg. No. 38,962) on March 16th, 2022.
 The application has been amended as follows:
        • Claim 1 recites “1. (Currently Amended) An electronic device, comprising: a substrate; a first conductive pad disposed on the substrate; [[and]] a chip comprising a second conductive pad electrically connected to the first conductive pad, wherein the first conductive pad is disposed between the substrate and the second conductive pad; wherein the first conductive pad has a first groove; and a conductive particle, wherein a maximum width of the conductive particle is less than a width of the first groove.”
	Now amended to include feature of claim 2 as the following:
	“1. (Currently Amended) An electronic device, comprising: a substrate; a first conductive pad disposed on the substrate; [[and]] a chip comprising a second conductive pad electrically connected to the first conductive pad, wherein the first conductive pad is disposed between the substrate and the second conductive pad; wherein the first conductive pad has a first groove;a conductive particle, wherein a maximum width of the conductive particle is less than a width of the first groove; and wherein the second conductive pad has a second groove, and the first groove does not overlap with the second groove in a normal direction of the substrate.”
        • Claim 2 is now cancelled.
        • Claims 3, 6, 11 are now depended on claim 1.


Allowable Subject Matter
   Reference 1: Lin (US 20130034684)
	Regarding claim 1, Lin teaches an electronic device in fig. 2, comprising:
	a substrate (20);
	a first conductive pad (21) disposed on the substrate (20); and
	a chip (22) comprising a second conductive pad (227) electrically connected to
the first conductive pad, wherein the first conductive pad (27) is disposed between the
substrate (20) and the second conductive pad (221);
	wherein the first conductive pad (21) has a first groove (212) (see fig. 2).
Lin does not teach “a conductive particle, wherein a maximum width of the conductive particle is less than a width of the first groove; and wherein the second conductive pad has a second groove, and the first groove does not overlap with the second groove in a normal direction of the substrate.”
	Reference 2: Takashi (JP H09162230).
	Regarding claim 1, Takashi teaches an electronic device in fig. 4, comprising:
	a substrate (5);
	a first conductive pad (6) disposed on the substrate (5); and
	a chip (4) comprising a second conductive pad (2) electrically connected to
the first conductive pad (6), wherein the first conductive pad (6) is disposed between the
substrate (5) and the second conductive pad (2);
	wherein the first conductive pad (6) has a first groove (see fig. 4); and 
	a conductive particle (refer to the conductive particle 9), wherein a maximum width of the conductive particle is less than a width of the first groove (see fig. 4).
	Takashi does not teach “wherein the second conductive pad has a second groove, and the first groove does not overlap with the second groove in a normal direction of the substrate.”

Claims 1,3-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of an electronic device, comprising: “the second conductive pad has a second groove, and the first groove does not overlap with the second groove in a normal direction of the substrate” in combination of all of the limitations of claim 1. Claims 3-11 and 13-20 include all of the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818